[Cite as In re J.J., 2018-Ohio-3819.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                    SANDUSKY COUNTY


In re J.J.                                      Court of Appeals No. S-18-009

                                                Trial Court No. 21630062



                                                DECISION AND JUDGMENT

                                                Decided: September 19, 2018

                                          *****

        Angelina Wagner, for appellant.

        Dean E. Ross, for appellee.

                                          *****

        SINGER, J.

        {¶ 1} This is an appeal from the March 8, 2018 judgment of the Sandusky County

Court of Common Pleas, Juvenile Division, terminating the parental rights of appellant,

A.C., the mother of J.J., and granting permanent custody of J.J. to appellee, Sandusky
County Department of Job and Family Services (“appellee” or “agency”). For the

reasons that follow, we affirm the judgment.

       {¶ 2} Appellant set forth one assignment of error:

              1. The granting of Permanent Custody in regards to Mother, [A.C.],

       was against the manifest weight of the evidence.

                                        Background

       {¶ 3} Appellant is the biological mother of four children. Appellant’s second

youngest child, J.J., born in April 2016, is the subject of the permanent custody award in

this appeal. J.J., Sr. is the biological father (“father”) of appellant’s two youngest

children, J.J. and B.J., who was born in September 2017. Father voluntarily relinquished

his parental rights to these children and is not a party to this appeal.

       {¶ 4} Appellant met father on the internet, and she traveled from the Columbus area

to Fremont to meet father. At the time, father was a convicted felon and Tier I sex offender

who was on community control. Thereafter, appellant became pregnant with J.J.

       {¶ 5} Appellee became involved with appellant the day after J.J. was born.

Appellee received a referral that appellant was homeless, unable to care for J.J., and in

the past, appellant’s other children had been removed from her care. The next day,

Meagan Myers, an investigator for appellee, met with appellant who reported she and J.J.

would be living with a friend, T.W.




2.
       {¶ 6} Three days later, Investigator Myers conducted a home visit at T.W.’s

apartment and raised concerns with appellant regarding father due to his mental disability

and angry outbursts as well as his threat to remove J.J. from appellant’s care. A week

later, Myers conducted another home visit and T.W. raised concerns regarding appellant

having contact with father and lying about it. T.W. also said appellant was on the phone

so much with father that it interfered with appellant’s ability to care for J.J. In addition,

appellant had been disrespectful to T.W. Myers was concerned with appellant’s

cognitive reasoning in caring for J.J. and her ability to protect J.J.

       {¶ 7} Four days later, appellee was notified that appellant and J.J. were no longer

able to live with T.W. due to appellant’s continued lack of respect towards T.W.,

appellant’s arguing and fighting, and continued contact with father. That day, Gabrielle

Henry, an ongoing caseworker for appellee, sought and was granted an ex parte order for

temporary custody of J.J.

       {¶ 8} On April 25, 2016, appellee filed a complaint in dependency and neglect, in

case No. 21630062. A shelter care hearing was held that day, and the magistrate found

J.J. to be a dependent and neglected child. The magistrate ordered interim temporary

custody of J.J. with appellee should continue.

       {¶ 9} On July 27, 2016, father was arrested for and charged with domestic

violence, a first-degree misdemeanor. Father was accused of holding appellant down on




3.
the couch, choking her and threatening to slash her throat. The next day, a notice of

probation violation was filed with respect to father’s arrest for domestic violence.

       {¶ 10} In August 2016, father pled no contest to an amended charge of domestic

menacing, a second-degree misdemeanor, and was sentenced to jail and placed on three

years of probation. As a condition of his probation, father was ordered to have no contact

with appellant. Due to his probation violation, father’s community control was revoked

and he was ordered to serve time in jail.

       {¶ 11} On February 28, 2017, appellant was charged with menacing, a first-degree

misdemeanor, for threatening to hit a caseworker during a supervised visit with J.J. at

appellant’s home. Appellant subsequently pled no contest to an amended charge of

menacing, a fourth-degree misdemeanor, and was sentenced to 12 months of probation.

       {¶ 12} On March 14, 2017, a report of a probation violation was filed with respect

to father. Despite the no-contact order, father had contact with appellant in December

2016, which resulted in appellant becoming pregnant.

       {¶ 13} In September 2017, appellant gave birth to B.J., and the next day appellee

filed a request for an order of emergency temporary custody; the order was granted.

       {¶ 14} On September 25, 2017, a complaint in dependency was filed regarding

B.J. under case No. 21730217. That same day, a shelter care hearing was held and

appellee was awarded interim temporary custody of B.J.




4.
       {¶ 15} On November 8, 2017, appellee moved for permanent custody of J.J., and

on January 12, 2018, permanent custody of B.J. was requested. On January 31, 2018, the

trial court held a single permanent custody hearing for J.J. and B.J., in case Nos.

21630062 and 21730217, as the cases were not consolidated.

       {¶ 16} On March 8, 2018, the juvenile court issued its findings of fact, conclusions

of law and judgment entry, and granted permanent custody of J.J. and B.J. to appellee.

Appellant filed a single notice of appeal for both trial court cases. On March 27, 2018,

we dismissed case No. 21730217, pursuant to 6th Dist.Loc.App.R. 3(A)(1). No notice of

appeal for case No. 21730217, B.J.’s case, was filed.

                                       The Hearing

       {¶ 17} Appellee called numerous witnesses at the January 30, 2018 hearing,

including father’s grandmother, agency workers and the Court Appointed Special

Advocate/guardian ad litem (“CASA/GAL”). Appellant did not testify nor did she call

any witnesses to testify. The relevant testimony is summarized below.

                                      Grandmother

       {¶ 18} Father’s grandmother testified to the following. Father is 32 years old and

grandmother is his legal guardian. Father has lived with grandmother his whole life.

Father has ADHD, is bipolar, cannot read and has trouble writing.

       {¶ 19} Grandmother met appellant sometime before J.J. was born. The police

banged on grandmother’s door one morning and appellant was with the police. Appellant




5.
had been in the basement of the apartment complex where grandmother and father lived,

and the police wanted to know why father “went and got her.” Grandmother informed

the police father did not get appellant because father was on house arrest, could not drive

and does not have a car. Appellant wanted to stay, as it was cold outside, but the police

said she could not stay. The police took appellant to the police station then sent her back

home.

        {¶ 20} Grandmother said the basement of the apartment complex where appellant

had stayed was horrible—it was unfinished, nasty, dirty, and there was no bathroom.

        {¶ 21} The next time grandmother saw appellant, father was still under house

arrest and appellant was outside of the apartment complex. Father said appellant was his

girlfriend and he wanted her to stay, but grandmother told appellant she had to leave or

grandmother would call the police; appellant left.

        {¶ 22} Grandmother saw appellant again about two or three months later;

appellant was pregnant. Grandmother found out appellant and father had been in the

basement “and let nature take its course.” Grandmother did not believe it was father’s

baby, but it was. Grandmother testified she did not know appellant, but was not fond of

her because appellant would not let them see J.J. when he was born.

        {¶ 23} Father was charged with domestic menacing with respect to appellant.

Appellant never lived with father and grandmother. Although there was a no-contact




6.
order barring contact between appellant and father, appellant became pregnant with B.J.

by father.

       {¶ 24} Appellant called the grandmother about two weeks before the hearing and

said father still comes over to appellant’s house and they have sex. Appellant then hung

up.

       {¶ 25} Grandmother testified she can hear appellant and father on the phone for

hours fighting and making up. Appellant bought father two phones and she pays the

phone bill. Grandmother does not think it would be safe for appellant and father to be

together, as father is bipolar and flies off the handle in an instant.

                                         Investigator

       {¶ 26} Meagan Myers, investigative supervisor and keeper of the records for

appellee, testified the agency opened a dependency investigation in April 2016, regarding

appellant’s ability to care for J.J. Appellee had received four calls regarding appellant,

including two calls stating appellant was pregnant, one call stating appellant came to

Sandusky County “to run from the agency” in Fairfield County, and another call stating

appellant had mental health problems and father was disabled.

                                          Supervisor

       {¶ 27} Linda Ackerman, a supervisor for appellee, testified she is the supervisor of

two current employees who work with appellant, and she supervised two former

employees who worked with appellant. Ackerman stated appellant has had supervised




7.
visitation with J.J. for two hours, twice a week, since April 2016. Initially, the visits

occurred at the agency’s visitation room, then some visits were moved to appellant’s

apartment. However, there was an incident with a former agency worker where appellant

became upset and threatened the worker. Thereafter, appellant was put on “high-risk

visit” and all visits took place at the agency’s visitation room. Visits were also monitored

on a video screen due to the instability of appellant’s behaviors. After B.J. was born, B.J.

was added to the supervised visits.

       {¶ 28} Ackerman observed appellant attended all scheduled visits but made little

to no parenting progress since April 2016, despite completing parenting classes.

Appellant needed cueing during visits by workers, who offered advice or instruction. In

addition, appellant often became overwhelmed and distracted when caring for J.J. and

B.J. during the two hour visits. Ackerman opined appellant is not able to independently

provide care for J.J. and B.J., as she seeks constant assistance from workers during visits.

Ackerman classified appellant’s actions as “attention-seeking type behaviors.”

       {¶ 29} Ackerman testified appellant has not been able to progress out of the

agency’s visitation room because Ackerman cannot trust that appellant will have good

judgment with J.J. and B.J. and keep them safe. Ackerman stated most people are able to

move out of the visitation room and into the community within three months.




8.
         {¶ 30} Ackerman noted appellant did not follow the protection order with respect

to father, who was violent with appellant, and if appellant is still in a relationship with

father, “that is a completely unsafe situation.”

         {¶ 31} Ackerman acknowledged that appellant loves her children very much and

cares deeply for them, but appellant does not make good choices. Ackerman observed

that appellant could parent J.J. and B.J. if someone lived with her to cue her and remind

her what she should and should not do, so that the basic needs of the children could be

met.

                                  Help Me Grow Worker

         {¶ 32} Rachel Calvillo, a home visitor employed by Help Me Grow, testified she

received a referral regarding J.J. when he was about six days old. Help Me Grow is a

voluntary program which provides assistance with and information about development,

parenting and family support. Appellant self-referred for services for B.J. following B.J.’s

birth.

         {¶ 33} Calvillo testified appellant told her she had two other children who were not

in her care, and appellant was involved with Help Me Grow with her other children.

Appellant’s oldest child was with a family member and the daughter was in an adoptive

placement after appellant consented to permanent custody.

         {¶ 34} Calvillo had discussions with appellant regarding safety issues in the home

environment and how issues change as children get older. She also had talks with




9.
appellant about safety with respect to who you choose to have around your children.

Appellant had partners in the past who were sex offenders or were violent with her but

she continued to have contact with them. Calvillo had conversations with appellant as to

why those relationships would be detrimental to her children and why it was important to

make positive choices and discontinue contact.

       {¶ 35} Calvillo was not surprised that appellant was still together with father

because the entire time Calvillo and appellant talked about that relationship not being

positive, appellant continued to see father and became pregnant. Calvillo testified

appellant does not have a support system so she turns to father or his family.

       {¶ 36} Calvillo would generally see appellant with J.J. and B.J. every two weeks

and appellant was really good at attending visits or calling to reschedule if she had to

cancel a visit. During visits, appellant actively participated with J.J. and B.J. and

appropriately applied the activities Calvillo taught her. Calvillo noticed it was tough for

appellant to balance the visits now with two children, and appellant would sometimes get

frustrated. Calvillo noted appellant needs cues and help with adjusting activities for the

next area of development as J.J. and B.J. get older. Calvillo opined if J.J. and B.J. were

in appellant’s home, appellant would do best having regular support with her to give

reminders and cues. Calvillo did not know of anyone who could help out appellant.

       {¶ 37} Calvillo testified appellant did not put her own needs aside and her children’s

needs first when picking men. While appellant loves J.J. and B.J. and is bonded with them,




10.
she has a pattern of unhealthy relationships which is a safety concern for the children.

Appellant attended and was successfully discharged from counseling, but still made the

choice to continue to see father. Appellant would benefit from more counseling because

she has had trauma, stress and loss in her life.

       {¶ 38} Calvillo observed that appellant has a routine when visiting J.J. and B.J.,

and adjusting that routine or skipping a step would be difficult for appellant. Since

children are always changing, it is a concern that appellant is not capable of adapting.

                                        Caseworker

       {¶ 39} Gabrielle Henry, the ongoing caseworker, testified to the following. She is

appellant’s current caseworker and was assigned to work with appellant in April of 2016.

At that time, only J.J. was born. A case plan was put in place which included: a

therapeutic assessment, and to follow all recommendations; housing; parenting and

relationship. Appellant completed the parenting services, attended counseling, found a

place to live and visited regularly with J.J. and B.J. at the agency. In addition, after

working with a job coach, appellant received her STNA (State Tested Nursing Assistant)

certificate and held a job for about three or four months.

       {¶ 40} Henry was aware that appellant does not have custody of her two older

children, and one has disabilities. Appellant was diagnosed with bipolar, borderline

personality disorder, borderline intelligence, posttraumatic stress disorder (“PTSD”) and

anxiety.




11.
       {¶ 41} Despite attending counseling, appellant still has a temper and anger issues,

and had an altercation with an agency worker in early 2017. Appellant also became

angry with Henry regarding the no-contact order, and yelled at Henry. Another time,

appellant got mad and “flipped off” Henry instead of dealing with the problem and

talking it out.

       {¶ 42} Henry was told that when appellant first met father and was staying in the

basement, appellant called her ex-boyfriend, R., and asked him about the situation. R.

told appellant to get out as she could get raped, but she ignored the advice. Appellant

told Henry she got “the little scary tummy feeling” when in the basement, but did not

listen. Appellant learned what red flags are, but she does not listen to them.

       {¶ 43} Henry recalled in September 2016, appellant went to Columbus and was

unable to return to Fremont because someone had stolen all of her money, $600, and

appellant had not purchased a roundtrip ticket. Henry stated this was an example of

appellant not preparing or following through.

       {¶ 44} When appellant became pregnant with B.J., appellant said the baby was not

father’s child because she did not want father to go to jail for violating the no-contact

order. Henry stated there was confusion about whether appellant was supposed to be on

bed rest while pregnant with B.J. Appellant told Henry she quit her job, in April 2017,

because the doctors said she needed to be on bed rest, but appellant walked to court and

the farmers’ market. Henry reviewed the records and found no mention of bed rest.




12.
       {¶ 45} Henry noted appellant has purchased two phones and a pair of boots for

father. While appellant was in the hospital to give birth to B.J., father was calling her and

asking her for $300 to buy a scooter.

       {¶ 46} Henry was not surprised that appellant was still with father and having sex

with him because she loves him and is not ready to give him up. Henry had heard that

appellant may be pregnant again.

       {¶ 47} Henry testified appellant can only apply the skills she learned for a minute.

Henry said appellant is a reactor and has difficultly transitioning. Appellant knows she

picks bad men, but continues to do it. Henry opined appellant makes the same unhealthy

decisions for her and her family, and because of this, cannot keep her children safe.

       {¶ 48} Henry stated J.J. and B.J. are in the same foster home and the foster parents

are very open to adopting the children if the court grants permanent custody to appellee.

                                        CASA/GAL

       {¶ 49} Kay Yeagle testified she was the CASA/GAL appointed to represent J.J.

and B.J. Yeagle authored a report and recommendation, which was filed on January 23,

2018, in which she set forth her concerns and recommendations regarding custody of J.J.

and B.J.

       {¶ 50} According to Yeagle’s report, she was appointed to represent J.J. in May

2016, and B.J. in September 2017. Yeagle undertook an independent investigation to

determine J.J. and B.J.’s best interests. Yeagle observed the children at their foster home,




13.
talked to the foster mother, spoke with Caseworker Henry, watched appellant’s visits

with J.J. and B.J. and reviewed documents like the complaint, police reports, case plans

and agency records.

       {¶ 51} In her report, Yeagle’s concerns regarding appellant included that appellant

does not have the knowledge, skills and emotional maturity to cope with the children

outside of a structured, supervised two hour visit and appellant does not have the skills

and ability to make decisions in the best interest of the children. As a result, Yeager

recommended that permanent custody of J.J. and B.J. be awarded to appellee for

purposes of adoption, as J.J has been in foster care for 20 months and deserves stability

and permanency, and B.J has been in foster care since she was four days old and deserves

stability and permanency. Yeagle testified her recommendations are in the children’s

best interests.

                                Juvenile Court’s Decision

       {¶ 52} On March 8, 2018, the juvenile court issued its findings of fact, conclusions

of law and judgment entry in which it granted permanent custody of J.J. and B.J. to

appellee. The court made the following specific findings, by clear and convincing

evidence, with respect to appellant: J.J. and B.J. were each, separately adjudicated

dependent; appellant had two other children removed from her care—one child was

placed with relatives, the other child was placed in the permanent custody of another

county; appellant has issues with anxiety, PTSD, borderline personality disorder and




14.
bi-polar disorder; due to appellant’s ongoing problems with decision-making, she puts

J.J. and B.J. in jeopardy; appellant has failed to adequately and appropriately demonstrate

her ability to implement the skills necessary to keep J.J. and B.J. safe; and, appellee

offered appellant numerous resources to assist in having the children returned, including:

case management and case planning; counseling; Help Me Grow; parent aide; parent

education; transportation and, visitation services.

       {¶ 53} The court also made the following generalized findings: neither child

could be placed with appellant within a reasonable time and should not be placed with

appellant; despite reasonable case planning and diligent efforts by appellee to assist

appellant to remedy the problems which caused the children to be placed outside of the

home, appellant continuously and repeatedly failed to remedy those problems; appellant,

through her actions or inactions, is unable to adequately and appropriately provide food,

clothing, shelter and other basic necessities for the children, and/or is unable to prevent

the children from suffering physical, emotional or mental abuse or neglect; both children

have made progress in their current placements and have responded very well to the

stable and consistent environment; the children need a legally secure placement; and,

appellee has made reasonable efforts to return the children to appellant.

       {¶ 54} The juvenile court specifically concluded that J.J. has been in the

temporary custody of appellee for 12 or more months of a consecutive 22-month period.




15.
       {¶ 55} The court comprehensively and generally concluded: neither J.J. nor B.J.

could be placed with appellant within a reasonable time, and should not be placed with

appellant; the permanent placement of J.J. and B.J. in appellee’s custody is clearly in

each child’s best interest; appellee made reasonable efforts for J.J. and B.J. to return

home, which efforts were unsuccessful; and, appellee made reasonable efforts to establish

a permanency plan for J.J. and B.J. for the children’s placement in appellee’s permanent

custody with the goal of finding an adoptive family/home for the children.

                                        The Appeal

                             Standard—Permanent Custody

       {¶ 56} A juvenile court’s decision in a permanent custody case will not be

reversed on appeal unless it is against the manifest weight of the evidence. In re A.H.,

6th Dist. Lucas No. L-11-1057, 2011-Ohio-4857, ¶ 11, citing In re Andy-Jones, 10th

Dist. Franklin Nos. 03AP-1167 and 03AP-1231, 2004-Ohio-3312, ¶ 28. “The underlying

rationale of giving deference to the findings of the juvenile court rests with the

knowledge that the juvenile judge is best able to view the witnesses and observe their

demeanor, gestures and voice inflections, and use these observations in weighing the

credibility of the proffered testimony.” Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77,

80, 461 N.E.2d 1273 (1984). Furthermore, “[e]very reasonable presumption must be

made in favor of the judgment and the findings of facts [of the juvenile court].” Karches

v. Cincinnati, 38 Ohio St. 3d 12, 19, 526 N.E.2d 1350 (1988). Therefore, a judgment




16.
supported by some competent, credible evidence going to all essential elements of the

case is not against the manifest weight of the evidence. Id.; C.E. Morris Co. v. Foley

Constr. Co., 54 Ohio St. 2d 279, 376 N.E.2d 578 (1978), syllabus.

       {¶ 57} The juvenile court may grant permanent custody of a child to a children

services agency if the court finds, by clear and convincing evidence: (1) the existence of

at least one of the four factors set forth in R.C. 2151.414(B)(1)(a) through (d), and (2) the

child’s best interest is served by granting permanent custody to the agency. In re M.B.,

10th Dist. Franklin No. 04AP755, 2005-Ohio-986, ¶ 6; R.C. 2151.353(A)(4).

       {¶ 58} R.C. 2151.414(B)(1)(a) provides that “the child cannot be placed with

either parent within a reasonable period of time or should not be placed with either

parent.” R.C. 2151.414(E) requires a juvenile court to find that a child cannot be placed

with either of the child’s parents within a reasonable time or should not be placed with

either parent if any one of sixteen factors are met. R.C. 2151.414(E)(1)-(16).

       {¶ 59} To satisfy the best interest prong of the permanent custody test, appellee

was required to establish, by clear and convincing evidence, that permanent custody to

the agency is in the best interest of the children based on an analysis under R.C.

2151.414(D). The juvenile court must consider all relevant factors, including: the

interaction and interrelationship of the children with their parents, siblings, relatives,

foster caregivers and out-of-home providers; the wishes of the children; the custodial

history of the children; and, the children’s need for permanence.




17.
       {¶ 60} Clear and convincing evidence requires proof which “produce[s] in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus. In order to determine whether a juvenile court based its judgment

on clear and convincing evidence, the reviewing court examines the record to decide

whether the trier of fact had sufficient evidence before it to satisfy the appropriate degree

of proof. State v. Schiebel, 55 Ohio St. 3d 71, 74, 564 N.E.2d 54 (1990).

                             Appellant’s Assignment of Error

       {¶ 61} Appellant argues the juvenile court’s granting of permanent custody to

appellee was against the manifest weight of the evidence. Appellant notes the court

found, pursuant to R.C. 2151.414(E), the children could be placed with her or should not

be placed with her. In support, the court found appellant had “issues” with PTSD,

anxiety and other mental health issues, but no experts testified at the hearing and no

psychological reports were admitted. Appellant observes the only testimony as to her

mental health diagnoses was provided by the caseworker.

       {¶ 62} Appellant contends, due to the lack of evidence regarding her mental health

“issues,” the court’s conclusion that these issues prevented her from parenting was not

supported by clear and convincing evidence. Likewise, appellant claims no evidence was

presented regarding the nature and extent of appellant’s cognitive difficulties, thus there




18.
was no clear and convincing evidence that her cognitive deficiencies prevented her from

parenting.

       {¶ 63} Appellee counters the juvenile court considered the totality of the

circumstances and conducted a review of all of the evidence and files. Appellee contends

by reviewing stipulated exhibits and the testimony of the witnesses, it is evident there is

ample clear and convincing evidence to support the juvenile court’s finding that

permanent custody to appellee was in the children’s best interest. Appellee claims the

relevant factors here include R.C. 2151.414(E)(1), (4), (14) and (16). Appellee submits

the court based its decision of many factors and the record is replete with evidence

supporting the court’s position without considering appellant’s mental health.

       {¶ 64} The record shows the juvenile court concluded that J.J. has been in

appellee’s temporary custody for more than 12 months of a consecutive 22-month period.

See R.C. 2151.414(B)(1)(d). The record supports this conclusion. The court further

concluded that J.J. could not be returned to appellant within a reasonable time because

appellant did not remedy the conditions causing the child’s removal from the home. See

R.C. 2151.414(B)(1)(a) and 2151.414(E)(1), respectively. In making such a decision,

R.C. 2151.414(E) requires the juvenile court to consider all of the relevant evidence, and

outlines factors the court shall consider. If the court finds, by clear and convincing

evidence, the existence of any one of the factors, “the court shall enter a finding that the

child cannot be placed * * * should not be placed with [the] parent.”




19.
       R.C. 2151.414(E)(1) provides:

              Following the placement of the child outside the child’s home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child to

       be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

       {¶ 65} A review of the record reveals that despite participating in case plan

services, counseling and parenting programs, appellant failed to demonstrate her ability

to independently care for J.J., anticipate and address his developmental needs, and keep

him safe. The issues which caused J.J. to be removed from appellant’s home included

her problems with decision-making, her challenges caring for the child and her

relationship with father, and all of these issues persist.

       {¶ 66} We find the juvenile court considered all of the relevant evidence in the

record and concluded, based upon clear and convincing evidence, that appellant failed to




20.
remedy the conditions which caused J.J. to be placed outside of the home. See R.C.

2151.414(E)(1). We further find the juvenile court properly concluded J.J. cannot and

should not be placed with appellant. See R.C. 2151.414(B)(1)(a).

       {¶ 67} Turning to the second prong of the permanent custody analysis, the best

interest of the child, the record reveals the following. J.J. had been in his foster home for

a year and one-half, almost his entire life, when appellee moved for permanent custody.

Given the child’s young age, he was not able to express his wishes. J.J. was doing well in

the foster home and the foster parents were very interested in adopting him. During

supervised visitations, the interaction of J.J. and appellant was mostly appropriate,

however appellant needed help and assistance from others several times during each visit.

       {¶ 68} Upon review, the juvenile court considered J.J.’s need for a legally secure

permanent placement, and recognized an award of permanent custody would facilitate an

adoptive placement. The court noted the CASA/GAL opined that permanent custody was

in the child’s best interest. The court acknowledged appellant’s sincere love for J.J., but

found that despite completing numerous services, appellant failed to adequately and

appropriately demonstrate her ability to implement the skills necessary to care for J.J.

       {¶ 69} Based on the foregoing, we find the juvenile court had before it clear and

convincing evidence that granting permanent custody of J.J. to appellee was in the child’s

best interest. We further find the juvenile court’s decision to grant permanent custody of

J.J. to appellee is supported by competent, credible evidence and is not against the




21.
manifest weight of the evidence. Accordingly, appellant’s assignment of error is found

not-well taken.

       {¶ 70} On consideration whereof, the judgment of the Sandusky County Court of

Common Pleas, Juvenile Division, is affirmed. Appellant is ordered to pay the court costs

of this appeal pursuant to App.R. 24.

                                                                       Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Arlene Singer, J.                              ____________________________
                                                       JUDGE
Thomas J. Osowik, J.
                                               ____________________________
James D. Jensen, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




22.